--------------------------------------------------------------------------------









Management
Incentive
Plan












PLAN DOCUMENT
As Amended and Restated Effective as of February 16, 2012

























--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


MANAGEMENT INCENTIVE PLAN




Table of Contents

--------------------------------------------------------------------------------







Section #
Subject
Page #
I
Plan Purpose
3
II
Financial Performance
3-4
III
Award Determination and Approval
4
IV
Individual Performance Factors


4-5
V
Currency
5
VI
Participation Level and New Participants
5
VII
Revisions to Plan


5-6
VIII
Form and Timing of Awards
6
IX
Employees on Leave
6
X
Termination, Death or Disability
6-7
XI
Other Plan Design Considerations
7-8









--------------------------------------------------------------------------------


I.    PLAN PURPOSE:
The purpose of the Management Incentive Plan (the "Plan") is to offer a
short-term incentive award opportunity for key managers (“Participants”) who
make significant contributions to the growth and profitability of Graphic
Packaging Holding Company (together with its subsidiaries, the "Company") and
who demonstrate the core values of Integrity, Respect, Accountability,
Relationships, and Teamwork. The Plan is designed to emphasize management’s
commitment to financial success and to the Company’s ultimate purpose of
delivering a superior return on the investment of its shareholders. Each “Plan
Year” for the Plan is January 1st to December 31st.


II.    FINANCIAL PERFORMANCE:
The amounts of any awards under the Plan are substantially financially-driven
and will be based in large part on the results of the Company as a whole and/or
any subsidiary, affiliate or business unit of the Company, or a combination of
these results. Performance measures such as those that follow will be used to
measure such results:
•
Net earnings or net income (before or after taxes)

•
Earnings per share

•
Net sales growth

•
Net operating profit

•
Return measures (including, but not limited to, return on assets, capital,
equity or sales)

•
Cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital)

•
Earnings before or after taxes, interest, depreciation and/or amortization

•
Gross or operating margins

•
Productivity ratios

•
Share price (including, but not limited to, growth measures and total
shareholder return)

•
Expense targets

•
Margins

•
Operating efficiency

•
Customer satisfaction

•
Working capital targets

•
EVA® (Economic Value Added).

    
Focusing on these financial results reinforces management’s essential obligation
to the shareholders to do everything possible to achieve the best result in
Company performance. It also promotes cooperation and teamwork across the
Company’s global business operations and support functions.


The incentive award opportunity under this plan for any given Plan Year is based
on the specific corporate performance measures established during the annual
operating plan approval process, and


--------------------------------------------------------------------------------


approved by the Company’s Compensation and Benefits Committee for that Plan
Year.


III.    AWARD DETERMINATION AND APPROVAL:
The Plan is specifically designed to create substantial incentive opportunity
for the achievement of the Company’s most important financial goals and for
continued service and sustained effort through the date of payment of any award
(the “Payment Date”). After the conclusion of a Plan Year, the President and CEO
will make recommendations to the Compensation and Benefits Committee of the
Board of Directors of Graphic Packaging Holding Company regarding payouts under
the Plan. This recommendation will be based upon the President and CEO’s
assessment of the degree to which the Company and each business unit, achieved
the performance measures applicable to that Plan Year and the degree to which
each Participant contributed to that achievement.


IV.
INDIVIDUAL PERFORMANCE FACTORS:

Award opportunities range from 0% to 200% of an individual’s target award.
Individual performance factors can adjust a Participant’s target award by up to
25%, either up or down, subject to further adjustment by the President and Chief
Executive Officer. The President and Chief Executive Officer may recommend to
the Compensation and Benefits Committee adjustments to awards based on both
corporate and divisional performance factors and individual performance for the
senior management team (as defined in the Charter of the Compensation and
Benefits Committee).


Participants must have at least a “Meets” performance rating for the Plan Year
to be eligible for payment of an award regardless of corporate performance. Any
exception would require President and CEO approval.


V.
CURRENCY:

All financial results will be stated on a U.S. dollar reporting basis for
purposes of determining actual performance against the applicable performance
measures for any given Plan Year.


VI.
PARTICIPATION LEVEL AND NEW PARTICIPANTS:

Participation level is defined as the “target” incentive award opportunity
provided to Participants under the Plan. Each Participant's approved
participation level is determined and communicated annually. The target
incentive award opportunity is expressed as a percentage of a Participant's base
salary actually earned during any given Plan Year.


For Participants whose participation level changes during the 1st quarter of a
Plan Year, the change will become effective retroactive to the first day of that
Plan Year. If the change occurs in the 4th quarter of a Plan Year, it will take
effect on January 1st of the following Plan Year. Changes occurring in the 2nd
or 3rd quarters of a Plan Year will result in any awards being calculated on a
prorated basis for the number of


--------------------------------------------------------------------------------


days assigned to each participation level during that Plan Year.


New Participants shall have any awards prorated by the number of days of
participation in their first Plan Year, except if hired during the 4th Quarter.
In this event, their participation will become effective the following Plan
Year.


VII.
REVISIONS TO PLAN:

Revisions to applicable performance goals and results for any given Plan Year
may be considered to recognize circumstances beyond the control of Participants.
Such revisions will be rare in practice and only respond to extraordinary and
unforeseeable events. It is understood that revisions may adjust for positive
windfalls as well as negative shortfalls. Revisions must be approved by the
President and CEO of the Company and the Compensation and Benefits Committee of
the Board of Directors.


VIII.
FORM AND TIMING OF AWARDS:

All awards under the Plan will be paid in cash and in local currency. Awards
will be subject to all applicable social insurance, income tax and other
withholding requirements effective at the time of payment.


Awards paid to Participants in hyper-inflationary countries may be monetarily
corrected to adjust for currency devaluation between the close of the plan year
and the award payment date.


All awards will be paid between January 2 and March 15 of the calendar year
following the close of each Plan Year.


IX.    EMPLOYEES ON LEAVE:
Awards for employees on approved leave will be prorated to exclude the time away
from work. Approved leaves include: sick, personal, family medical, and military
leaves of absence.


X.
TERMINATION, DEATH, OR DISABILITY:

Awards for a given Plan Year, if any, will be paid only to Participants who are
actually employed on the Payment Date. A Participant whose employment
terminates, whether by resignation or by discharge, for any reason (or no
reason) prior to the Payment Date shall not earn or have any right to an award
from the Plan for that Plan Year and shall not be deemed to have earned or
become vested in any such award, except for Participants (1) who terminate
employment due to death, disability, or retirement (“retirement” for this
purpose means an employee whose age on the effective date of termination is at
least 55 and whose combination of age and service on that date is equal to or
greater than 65); or (2) who are eligible for benefits under the Graphic
Packaging International, Inc. Supplemental Unemployment Benefits Plan or the
Graphic Packaging International, Inc. Executive Severance Plan,


--------------------------------------------------------------------------------


and who sign and return (and do not revoke) a Release under that Plan (“Special
Circumstance Participants”). Under this provision, Special Circumstance
Participants may be paid a pro rata portion of any award earned based on their
date of termination, and all such prorated payments, if any, will be made at the
time and in the form received by all other Participants. Any executive who is
entitled to a payment in lieu of incentive compensation upon termination of
employment under an employment agreement shall not also be entitled to an award
under the Plan for the year in which termination takes place.


XI.
OTHER PLAN DESIGN CONSIDERATIONS:

The Plan will be managed by each business unit executive and administered by
corporate compensation. Communication of all awards will be provided by the
business unit's senior management only upon written confirmation of all required
approvals.


No Participant shall have the right to anticipate, alienate, sell, transfer,
assign, pledge, or encumber his or her right to receive any award payable under
the Plan.


No Participant shall have any lien on any assets of the Company by reason of any
award payable under the Plan.


The Company specifically reserves the right to amend, modify, or terminate the
Plan at any time for any reason. Neither the Plan nor any award under the Plan
shall create any employment contract or imply any relationship between the
Company and any Participant, other than employment terminable by either party at
will.


The terms of the Plan are governed by the laws of the State of Georgia without
regard to conflict of laws principles.


The Plan design is dynamic and is reviewed annually by executive management and
the Company’s Compensation and Benefits Committee to insure that performance
measures, their relative weighting and award parameters address the Company’s
business strategy and its annual financial objectives.


Notwithstanding any language to the contrary elsewhere in this plan document,
the President and Chief Executive Officer reserves the right to recommend to the
Compensation and Benefits Committee of the Board of Directors of Graphic
Packaging Holding Company the increase, decrease, or elimination of any and all
Plan awards, including but not limited to any individual award, if, in the
exercise of his business judgment, such modification would be in the best
interest of the Company.


* * * *
